Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the prior art of record alone or in combination discloses or suggests a device comprising: 
a processor; 
a memory coupled to the processor; 
an electronic display; and an eyewear detection system configured and disposed to detect eyewear on a user; 
wherein the memory contains instructions, that when executed by the processor, perform the steps of: 
detecting the eyewear on the user; 
when the device detects that the user is viewing the electronic display without another user, 
analyzing a skin color of a first region of the user covered by the eyewear; 
analyzing a skin color of a second region of the user uncovered by the eyewear; 
comparing the color of the first region and the second region; 
determining a tint of the eyewear based on the difference in the color of the first region and the color of the second region; and 
making an adjustment to one or more display parameters of the electronic display in response to the determined tint of the eyewear; 
when the device detects that the user is viewing the electronic display with at least one other viewer, reverting the adjustment; wherein the eyewear comprises lenses through which light can pass and be visible to the user.
	Claims 8 and 15 each recites similar limitations as claim 1, and claims 5-7, 12-14, and 19-26 depend from claim 1, 8 or 15.  Accordingly, claims 1, 5-8, 12-15, and 19-26 are allowed. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625